 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDAvisRent-A-CarSystem,Inc.andLocal Lodge 724,InternationalAssociationofMachinists andAerospaceWorkers,AFL-CIO,Petitioner.Case 4-RC-1483924 June 1986DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND BABSONThe National Labor Relations Board, by a three-member panel, has considered objections to anelection held 22 October 1981 and the hearing offi-cer's report recommending disposition of them.The election was conducted pursuant to a Stipulat-ed Election Agreement. The tally of ballots shows40 for and 13 against the Petitioner, with 15 chal-lenged ballots,' an insufficient number to affect theresults.The Board has reviewed the record in light ofthe exceptions and briefs,' and has decided toadopt the hearing officer's fmdings2 and recom-mendations only to the extent consistent with thisDecision and Certification of Representative.The Employer rents motor vehicles at variouslocations throughout the United States, includingseveral locations in Philadelphia, Pennsylvania. On26 August 1981 the Petitioner filed a representationpetitionseekingcertification as the exclusive bar-gaining representative of the Employer's shuttlersin Philadelphia. The shuttlers drive cars from theEmployer's main facility in Philadelphia, located atNorwitch Drive, to the Employer's other Philadel-phia locations, and return cars from those locationsto the Norwitch Drive facility. On an average day,the shuttlers drive through the main gate at theNorwitch Drive facility from 15 to 30 times.The Petitioneralso representstheEmployer'smechanics. Because the parties reached an impasseduring negotiations for a new bargaining agreementcovering the mechanics, the Petitioner struck theEmployer on 18 September 1981, 1 day after theEmployer and the Petitioner signed the StipulatedElection Agreement setting 22 October 1981 as thedate an election would be held in the shuttler unit.The strike lasted until 2 November 1981, and onlythe mechanics, not the shuttlers, picketed the Em-ployer'sPhiladelphia locations.The Employer'siThe Employer has requested oral argument The request is denied asthe record,exceptions,and briefs adequately present the issues and thepositions of the parties.3TheEmployer has excepted to some of the hearing officer's credibil-ity findingsThe Board's established policy is not to overrule a hearingofficer's credibility resolutions unless the clear preponderance of all therelevant evidence convinces us that they are incorrectStretch-Tex Co,118 NLRB 1359,1361 (1957)We find no basis for reversing the findingselection objections generally allege that, because ofstrikemisconduct attributable to the Petitionerprincipally at the Norwitch Drive facility,a gener-al atmosphere of fear and reprisal was created thatinterferedwith employee free choice in the elec-tion.When the strike commenced, the Petitioner im-mediately set up a picket line at the Employer'sNorwitch -Drive facility. The pickets at the Nor-witch Drive facility engaged in the following actsof picket line misconduct that we attribute to thePetitioner.3 On 22 Septemberand againon 24 Sep-0We disagreewiththe hearingofficer's conclusionsthat the Petitionerwas not responsiblefor the misconductof the unidentifiedpicket, for thedamage done to thecars of two employees who workedas shuttlersduring the strike, and for thescatteringof roofingnails on several daysduring the strikeWhena union authorizes a picket line,"it is required toretain controlover thepicketing.If a union is unwilling or unable to takethe necessary steps to control its pickets, it must bear the responsibilityfor their misconduct "IronWorkers Local 455 (Stokvis Multi-Ton),243NLRB 340, 343 (1979) Accord:Hospital Employees District 1199 (FrancesSchervierHome),245NLRB 800, 804 (1979),Broadway Hospital,244NLRB 341, 349 (1979) Thehearingofficererredin findingthat the Peti-tionerwas not responsiblefor themisconduct of the unidentified picketbecausethe Employerfailedto identify the picket or showthat he actedas the Petitioner's agent orwith thePetitioner's approval A union is re-sponsiblefor the acts of its authorized pickets even if not specifically au-thorized or indeedspecificallyforbidden. Nor isitnecessary to establishthe identity of the picketengagingin themisconductHospital EmployeesDistrict 1199, supra, 245 NLRB at 804-805;MeatCuttersLocal 248 (Mil-waukeeMeat Packers),222 NLRB 1023, 1034 (1976),enfdmem 571 F 2d587 (7th Cir 1978) We find the Union hadan affirmative obligation tocontrol the actions of the unidentifiedpicket,and cannot escape responsi-bility by simply contending that neitherBusinessAgent Greg McAnallynor picketcaptain John Martin was present whenthe misconduct oc-curredThere is also sufficientevidenceto inferthat the pickets scattered theroofing nails and damaged the cars of the twopersons working as shut-tlers during the strike.Leonard Bagby,a guard,testified that he saw aman, who in the past had worn picket signs,scatter nails on thefacility'sdrivewayon oneoccasionThis testimony, coupled withevidence dem-onstrating thatroofingnailswere scatteredat the facilitynearthe picketline on3 consecutive days-20, 21, and 22 October1981-and the in-creasein the numberof flat tires fixed during the stake-75 repairs ascomparedto 9 inthe previous 2-month period-makes it reasonable toinfer thatthe Petitioner knew the picketswere scattering nails but failedto takemoreeffective steps to prevent thismisconductAs tothe damageto the cars,Robert Quilles,a shuttler duringthe strike,testified that onone occasion when he parked his car outside the facility during thestrike,two of the tires were slashedand one had a puncture hole in it.Beverly Lightfoot,a shuttler duringthe strike,also testified that therewas a "small dent, scratch"on her car'sleft door,and the air was let outof the left reartire on the one occasionshe parkedoutside the facilityduring the strike. (The hearing officer erroneously stated Lightfoot's carwas parked insideon this occasion.) We inferthat the Petitioner's picketswereresponsible for thismisconduct because neitherQuilles' nor Light-foot's car was damaged on other occasionswhen eachparked their carinside thefacilityduring the strike SeeBroadway Hospital,supra, 244NLRB at 346 (Howleincident),Dover Corp,211 NLRB 955, 958 (1974),enfd as modified 535 F 2d 1205 (10th Cir 1976), cert. denied 429 U.S.978 (1976) (Jones incident).Contraryto his colleagues,Member Babsonagreeswith thehearing of-ficer that the Union can only be heldresponsiblefor thetwo Septembermcidents pertainingto the alleged blockingof ingress to and egress fromto the Company's facility An individual can be heldto be a union agentif the union instigated,authorized, solicited, ratified, condoned, or adopt-ed the individual'sactions or statementsor clothed the individual withapparentauthorityto acton behalf ofthe unionKitchen Fresh, Inc Y.NLRB,716 F 2d 351, 355 (6th Cir 1983) MemberBabson notes that inauthorized strikesunionsmay beheld responsible for the acts of author-Continued280 NLRB No. 60 AVIS RENT-A-CARSYSTEM581tember 1981 pickets blockeda gasolinetruck fromenteringthe facility to make a delivery. During thefirstweek of the strike, an unidentified picket de-layed cars entering the facility for up to 5 minutes,slappedthe rear fender of those cars with his hand,and put picket signson the windows of a rental carthatstalledon themaindriveway. All of these ac-tionsby the unidentified picket took place withinthe space of 3 hours. On several other occasions,pickets either slapped or spit next to cars thatcrossed the picketline andentered the facility. Intwo instances,employees who worked as shuttlersduring the strike had somedamagedone to theircarswhile parked outside that facility. Finally,about 4 days during the strike, including the elec-tion day, employer officials found roofingnails onthe driveway or in other areas of the facility.4We agree with the hearing officer that, becausethe Petitioner was responsible for the misconduct,the testto be applied is whether the conduct "rea-sonably tends to interfere with the employees' freeand uncoerced choice in the election."Baja's Place,268 NLRB 868 (1984). Accord:Zeiglers Refuse Col-lectors v.NLRB,639 F.2d 1000, 1005 (3d Cir.1981).In deciding whether the employees couldfreely and fairly exercise their choice in the elec-tion,we evaluate the following factors: (1) thenumber of the incidents of misconduct; (2) the se-verity of the incidents and whether they werelikely to cause fear among the employees in thebargainingunit; (3) the number of employees in thebargainingunit subjected to the misconduct; (4) theproximity of the misconduct to the election date;tzed picketswho act within their scope of employment as pickets, Long-shoremenILWU Local 6(SunsetLine),79NLRB 1487, 1509 (1948),Teamsters Local 327 (Coca-Cola Bottling),184 NLRB 84, 94 (1970), andthat the identity of authorized picketers need not be established,HospitalEmployeesDistrict1199 (Frances Schervier Home),254 NLRB at 805 Healso notesthat conduct by unknown perpetrators will not be attributed toa unionsimply because it occurred in the vicinity of the union's picketlineSunset Line,supraApplyingthese principles,Member Babson findsthat the conduct engaged in by the unidentified picket and by unknownperpetrators has not been shown to be attributable to the Union In hisview,those cases relied on by his colleagues, for finding the additionalconduct attributableto the union involved facts, not present here, show-ing that the union wasaware of and did not disavow the conduct, orwhich otherwise supported the conclusion that the conduct was attributa-ble to the union. Assuming arguendo, however, that all of the conducthere is attributable to the Union,as found by his colleagues, MemberBabson agreeswith Member Dennis that the conduct does not rise to thelevel of objectionable conduct which would warrant setting aside theelection4Absent exceptions, we adopt pro forma the hearing officer's findingsthat the Petitioner's pickets(1) did not block the entrance to the Employ-er's 19th & Market Street location on 24 and 25 September 1981, (2) didnot prevent a tow truck from towing a disabled rental car into the Nor-witch Drive facility on 18 September 1981, (3) did not threaten employeeErnest Mernweather or any other employee with bodily harm or preventemployees from working during the strike, (4) did not threaten serviceagent Tyson Drummond with bodily harm at the 19th & Market Streetlocation duringthe second week of the strike, and (5) did not threatenthe Employer's customers with bodily harmor propertydamage duringthe strike.(5) the degree of persistence of the misconduct inthe minds of thebargainingunit employees; (6) theextent ofdisseminationof the misconduct amongthe bargaining unit employees; (7) the effect, if any,of misconduct by the opposing party incancelingout the effect of the original misconduct; (8) theclosenessof the final vote;and (9) the degree towhich the misconduct can be attributed to theunion.ChicagoMetallicCorp., 273NLRB 1677(1985);Westwood Horizons Hotel,270 NLRB 802,803 (1984);YKK (U.S.A.) Inc.,269 NLRB 82, 83-84 (1984). Accord:NLRB v. L & J Equipment Co.,745 F.2d 224, 236 fn. 17 (3d Cir. 1984)supplemen-tal decision 278 NLRB 385 (1986);Zeiglers RefuseCollectors v.NLRB,supra, 639 F.2d at 1005.After evaluating all these factors, we find thatthe Petitioner'smisconduct,when considered cu-mulatively, did not reasonably tend to interferewith the shuttlers' free and uncoerced choice in theelection for the followingreasons.Although the strike lasted about 6 weeks, therewere very few incidents of misconduct and thosethat did occur were relatively mild, were not di-rected at the shuttlers, and were limited for themost part to the first week of the strike. Much ofthe misconduct of the first week-the blocking ofthe two gasoline delivery trucks and the miscon-duct of the unidentified picket-involved impededingress to the Norwitch Drive facility and oc-curred because picket captain John Martin errone-ously believed the pickets had a legal right toblockingressunless enjoined by an appropriatecourt.When the Employer obtained a temporaryrestraining order against this conduct on 24 Sep-tember 1981 and Martin learned his view of thelaw was wrong, the blocking of ingressand egressceased.5 Employees, including shuttlers not honor-ing the picket line, crossed the picket line dailywith no problem, other than that the pickets occa-sionally "took their time" crossing the main drive-way causing delays in ingress or egress of "acouple ofminutes."Nor do we consider the other acts of misconductoccurring after the first week-occasionalspittingnext to or slapping carscrossingthe picket line;two instances of property damage done to the per-sonalcars of employees crossing the picket line;xThe hearing officer found that a picket raised a fiery piece of woodabout the time the gasoline truck attempted to enter the Norwitch DrivefacilitySecurityOperationsManager Judy Hopson, believing that hemight hurl it at the gasoline truck,told him to put the piece of wooddown and the picket complied We cannot, however, fromHopson's tes-timony, infer the picket intended to hurl the fiery piece of wood at thetruck Strike Coordinator Paul Vitrano, who was in the cab of the gaso-line truck, saw no such thing Consequently, we reject the dissent'sinfer-ence that the picket "wav[ed]a fiery torch in the direction of aloaded gasoline delivery truck " 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDand some nail scattering-as creating an atmos-phere of fear and coercion that interfered with theshuttlers'free choice in the election.The spittingnext to and slapping of cars caused no propertydamage,and those instances of actual propertydamage that occurred during the strike-a smallscratch on one employee's car and damaged tireson another employee's car-were isolated. Thenailsthat were scattered at the facility were sweptup immediately when discovered, and even theEmployer did not view this misconduct as serious.On the one occasion when a guard saw a personscatter nails,the Employer took noaction againstthat person other than to photograph him withother pickets and the guard, who posed with thebroom he used to sweep up the nails.Moreover, we agree with the hearing officer thatthe Employer failed to demonstrate that the shut-tlerswere present when these incidents occurredor that knowledge of these incidents was dissemi-nated among the shuttlers. The Employer did notdemonstrate that any shuttler witnessed any of thepicket line misconduct that occurred in this case.6Only two shuttlers testified that they had heard ofany of the incidents of picket line misconduct-LeeGoldwire and Warren Turpin had heard of theblocking of the gasoline delivery trucks and Gold-wire had heard that an employee had driven hiscar over nails scattered at the facility, causing a flattire.Because the election was not close and be-cause there is no evidence from which we can inferthat a substantialnumber of shuttlers knew of orwere affected by the relatively minor picket linemisconduct, 7we agree with the hearing officer6Although nails were scattered at the NorwitchDrivefacility on elec-tion day,the only shuttlers testifying at the hearing-Joseph Laughing-house,Lee Goldwire,and Warren Turpm-denied seeing any nails whenthey voted at the facility that day.7We disagree with the Employer that we can infer that the miscon-duct was disseminated and had an effect on the election because (1)damage appraiser John Bankhead testified that shuttlers were "standingaround"the picket line 50 percent of the time; and (2)less than 50 per-cent of the shuttlers actually voted in the election.Bankhead testified he"never saw a shuttler on the picket line" and that,while he thought shut-tierswere present about 50 percent of the time, he qualified his testimonyby stating"[t]here were shuttlers standing .on the outside of the gatearound their own personal automobiles. Quite a few times." If it weretrue that shuttlers were present 50 percent of the time, the Employershould have been able to produce at least one shuttler who personallyobserved some of the picket line misconduct.The Employer failed to dosoWe find Bankhead's testimony too speculative to be entitled to anyweightNor can we infer dissemination from the alleged fact that only 50 per-cent of the shuttlers actually voted in the election.While correctly notingthat 110 names were included on the Employer's voter eligibility list andthat only 68 shuttlers voted,the Employer failed to demonstrate thatthose shuttlers who did not vote knew of the picket line misconduct andthat the reasonable tendency of this misconduct was to deter employeesfrom voting in the election.In any event,Daniel Isaac,the immediate su-pervisor of the shuttlers,testified,"I can't agree with that 100 numberbecause we don't have . 100 shuttlers."The Employer actually em-ploys "I'd say somewhere in the neighborhoodof 75 to80 [shuttlers]."that the Employer's election objections should beoverruled8 and that the Petitioner should be certi-fied as the collective-bargainingrepresentative ofthe Employer's shuttlers. SeeBauerWelding,268NLRB 1416, 1421 (1984), enfd. 758 F.2d 308 (8thCir. 1985);NLRB v. Southern Paper Box Co.,506F.2d 581, 585 (8th Cir. 1974).We disagree with the dissent's conclusion thatthe Petitioner's picket line misconduct "had a rea-sonable tendency-indeed, in this case,almost aself-evident tendency-to interfere with the [shut-tlers'] free choice in the election" for the followingreasons.First,we find no reason or even an explanationwhy the dissent reverses one of the hearing offi-cer's credibility resolutions. In describing the 22Septembergasolinedelivery truck blocking inci-dent, the dissentstatesthat "the Petitioner's picketline captain, John Martin, threatened the Employ-er'spipelinemanager,Ray Groses, that `theywould blow the truck up first before it got throughthe gate."' Two employer witnesses-strike coordi-natorPaulVitrano and PipelineManager RayGroses-and one Petitioner witness-strikecaptainJohnMartin-testified about this incident.Al-though Groses testified, contrary to Martin, thatMartin made the alleged threat, the hearing officeronly credited the testimony of Vitrano.BecauseVitrano did not testify that Martin had threatenedthe driver of thegasolinetruck, there is no crediblerecord evidence the threat was made.Second, the dissent errs by suggesting that wearewilling to tolerate the picket line misconductthat occurred in this case. The issue before us isnot whether the Petitioner violated the Act engag-ing inthe picket line misconduct, but whether themisconduct interferedwith the shuttlers' freechoice in the election. The problem in this case isthat of the 68 shuttlers voting in the election, thereisno evidence any shuttler witnessed any instanceAssumingthe Employerhas 80 shuttlers,85 percent(68/80)of themvoted in the election.9The Employer filed four objections to the electionWehave dis-cussed Objection 1, alleging that the Petitioner's picket line misconductinterfered with theelection.Member Dennis agreeswiththe hearingofficer in overruling that partof ObjectionIalleging that the Petitioner threatened the shuttlers whenpicket Bob Fitzpatrick wrote down the licensetag numbers of cars cross-ing the picket line. Although dispatcher ValerieGiddings,strike coordi-natorPaulVitrano, and PipelineManager RaymondGrosestestifiedseeing Fitzpatrick writing something on a pad when cars crossed thepicket line, none of them knew whathe wroteShe cannot infer thatFitzpatrick was attemptingto gatherinformation about those employeescrossing the picket line for possible later retaliation because Vitrano testi-fied thatFitzpatrickwas interestedonly in "[o]ur vehicles" driven by"managers fromout of town."Member Babsonfinds that Fitzpatrick's conductwas not objectionableunder all the circumstancesWe alsoagree with the hearingofficer that Objections 2, 3, and 4should be overruled for the reasons stated in her report AVISRENT-A-CAR SYSTEM583of picket line misconduct; testimony revealed only2 shuttlers had heard of the blocking of the gaso-line delivery trucks, and only 1 had heard that oneemployee had driven his car over nails scattered atthe facility."Despite the virtual absence of evi-dence of dissemination of the picket line miscon-duct among the shuttlers, the dissent would setaside the election because the nail scattering was"peculiarly calculated to come to the attention ofshuttlerswhose duties consisted of ferrying theEmployer's vehicles" and because it is "safe" toassume that the two employees whose cars weredamaged informed other employees of the damagedone to their cars. The dissent's assumptions are er-roneous.The dissentassumesthatallor almost all theshuttlers worked during the strike and would haveobserved or learned of the picket line misconduct.In fact, only 14 shuttlers crossed the picket line atthe Norwitch Drive facility sometime during thestrike, and only 3 to 6 of them worked at that facil-ity on a daily basis during the strike. Those shut-tlers,substituteshuttlers,and employees,whoworked at the facility during the strike and testifiedat the hearing, admitted that they crossed thepicket line daily without incident, except that occa-sionally the pickets "took their time" moving awayfrom the entrance and they had to watch out fornailsonthe driveway.Among those testifyingwere Robert Quilles and Moses Ferguson, whosecars were damaged during the strike. Quilles testi-fied that he worked 5 days a week during thestrike as a shuttler, that he had no trouble crossingthe picket line except for watching out for nails,and that security personnel immediately swept upanynails seenat the facility. The cars he shuttledwere never blocked and he was never threatened.Fergusontestified that he crossed the picket linedaily, that he was never threatened, that he wasnever asked not to cross the picket line, and thatthe only problem he had was watching out fornailsin the driveway.10 In fact, Fleet DistributionManagerLaura Fels hadtwo meetingswith theshuttlers during the strike-18 September and 29September-and those shuttlers attending testifiedthat they had no difficultycrossingthe picket line.9To support its conclusion that the picket line misconduct was "di-rected at the shuttlers,"the dissent states that pickets slashed the tires ontwo shuttlers'cars and scratched or dented the car of another shuttlerThe only employee who had his tires slashed was Robert Quilles, a secu-rity man Moses Ferguson,a lead agent,picked up some nails in the reartiresofhis car while leaving the facility around 1 October, andBeverlyLightfoot,a body shop clerk,noticed a small dent or scratch on her leftcar door and that the air was let out of the left rear tire around 11 Octo-berNone of these employees was a shuttler eligible to vote in the elec-tion,althoughQuilles and Lightfoot worked as shuttlers during thestrike10 Beverly Lightfoot,whose car was also damaged during the strike,was not asked about her experiences in crossing the picket lineMoreover, while the temporary restraining orderissued against the Petitioner at the time of the 24September gasoline delivery truck blocking inci-dent allowed only six pickets at the NorwitchDrive facility, this restrictionwas lifted after ahearing on the preliminary injunction. There is noevidence of any picket being arrested, or of anyviolation of the temporary restraining order or pre-liminary injunction and, in the one instance when apicketwas seen dropping nails, the Employersimply took the picket's picture with a Wells Fargoguard standing next to him holding a broom.' 1 Inthese circumstances, we cannot agree with the dis-sent that we can assume dissemination among theshuttlers of the picket line misconduct and theninfer that the misconduct interfered with the shut-tlers' free choice in the election.CERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majority ofthe valid bal-lots have been cast for Local Lodge 724, Interna-tionalAssociation of Machinists and AerospaceWorkers, AFL-CIO, and that it is the exclusivecollective-bargaining representative of the employ-ees inthe following appropriate unit:All full-time and regular part-time shuttlersemployed by the Employer at its facility at6615 Norwitch Drive Philadelphia, Pennsylva-nia;excluding all other employees, rentalagents, service agents, mechanics, office cleri-cal and professional employees, guards, watch-men, and supervisors as defined in the Act.CHAIRMAN DOTSON, dissenting in part.Contrary toMember Babson, I agree withMember Dennis, for the reasons set forth in foot-note 2 of the majority opinion, that the Petitionerwas responsible for the misconduct of the unidenti-fied picket, for the damage done to the cars of twoemployees who worked as shuttlers during thestrike,and for the scattering of roofing nails onseveral days during the strike. However, contrarytoMembers Dennis and Babson, I find that the Pe-titioner'spicket linemisconduct undermined theconditions necessary for a free and fair election. Ifindmerit in the Employer's Objection 1 and Iwould set aside the election on that basis.'11Leonard Bagby, a Wells Fargo guard assigned to the NorwitchDrive facility during the strike,testified that only once did he see apicket dropping nails Bagby reported the incident to Security OperationsManager Judy Hopson and they decided to take his picture When com-pany personnel asked,"Anybodywant to take pictures7"all the picketssaid yes Bagby, holding a broom used to sweep up nails, posed in thepicture with the pickets1 I agreewith my colleagues to overrule Objections 2, 3, and 4 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Petitioner seeks to represent a unit of theEmployer's shuttlers (employees who deliver andreturn the Employer's rental cars to and from theEmployer's fleet storage premises and various cus-tomer rental locations).During the time materialherein, the Petitioner already represented a unit ofthe Employer's mechanics.The collective-bargain-ing agreement covering the mechanics expired 16September 1981 (all dates are 1981). The instantStipulation for Certification Upon Consent Electionin the shuttlers'unit was approvedby theRegionalDirector 17 September. The mechanics went onstrike starting 18 September.Theypicketed at theentrance to the Employer's premises around theclock through the day of the election, 22 October.There was no picketing during the voting hours on22 October, but picketing resumed thereafter, final-ly ending on 2 November. This picketing was ac-companied by egregious misconduct which, in myview, most assuredly had a tendency to intimidatethe shuttlers and interfere with their ability tomake a free and uncoerced choice of whether to berepresented by the Petitioner.About a month before the election, the Petition-er's pickets blocked a gasoline truck from makingdelivery to the Employer. At thattime,the Peti-tioner's picket line captain, John Martin, threatenedthe Employer's pipeline manager, Ray Groses, that"they would blow the truck up first before it gotthrough the gate."2 Two days later, the Petition-er's pickets again blocked a gasoline truck(loadedwith 8000 gallons of fuel) from making a deliveryto the Employer. The Petitioner's strike captaintold the Employer's security operations managerJudy Hopson that the only way the Employerwould be able to get the truck through the picketswould be if the Employer obtained an injunction.Later that day, the Employer obtained a temporaryrestraining order.Hopson,accompanied by twopolice officers,was present while a process serverread the temporary restraining order to the pickets,and served each picket with a copy of the order.Although the pickets reacted with obvious dissatis-faction to this latest turn of events, the gasolinetruck eventually gained entry to the Employer'spremises under the protection of two police offi-cers.However, one of the pickets raised a fiery2Contraryto the viewof mycolleagues,Groses'testimony in thisregard is not controvertedby thegeneral testimony of ManagerPaul Vi-trano about this blockage of ingress incident, orby the specifictestimonyof Vitranoabout whathe told thegasoline truckdnver.Vitrano himselfnever spoke to Martin on this occasion,and Vitranowas inno position tooverhearMartin's threat to Groses because,accordingtoVitrano, "Iwas, you know,too far away and plus in the beginning I was inside "AlthoughMartin denied threatening to blow up the truck,the hearingofficer did not credit(or even mention)Martin's denial,but instead ex-presslydiscreditedMartin's testimony that the gasoline truck struck oneof the picketspiece of wood and appeared ready to hurl it at thetruck until dissuaded from doing so by Hopson.On another day, as Hopson was entering theEmployer's premises,one of the Petitioner's picketsyelled at her through her car window "scab man-ager's here"and then slammed her rear fender asshe went through the picket line. Also, this picketstopped other cars from entering the Employer'spremises,making them wait almost 5 minutesbefore allowing them in. Even then this picketstruck the cars as they came through the gate, spaton them, and made lewd remarks to female man-agement personnel who were shuttling cars. Whenone car stalled in front of the gate, this picketplaced picket signs on the car and removed thekeys from the ignition; a duplicate set of keys hadto be obtained.On 24 September, shortly after the start of thePetitioner's strike, and again on the day of the elec-tion (22 October) and on the 2 days preceding theelection, the Petitioner's pickets scattered roofingnails on thedriveway entrance to the Employer'spremises, on the Employer's rear lot, and along thegate inside the fence. Some of the nails were insert-ed into squares of roofing paper to ensure that theyremained upright.During the 6-week preelectionperiod there was an 833-percent increase in flattires on cars onthe Employer's lot compared tothe immediately preceding 2-month period: an in-crease from 9 to 75 flat tires.Also, the Petitioner's pickets slashed the tires ofone employee who worked as a shuttler during thestrike, and deflated a tire and dented the car of an-other such employee.Ibelieve that the Petitioner's misconduct-itsthreat to blow upa gasolinetruck in order to keepitfrom delivering fuel to the Employer; its (per-haps symbolic) waving of a fiery torch in the direc-tion of a loaded gasoline delivery truck; its inflic-tion of verbal abuse on entrants to the Employer'spremises, and physical abuse to their automobiles;itswanton scattering of roofing nails in front ofand within the Employer's property (with entirelyforeseeableandintendedresultingpropertydamage);and its intentional inflictionof propertydamage tothe cars of two employees who workedas shuttlers during the strike-effectively poisonedthe election atmosphere. The message to the shut-tlerswas loud and clear: do not oppose the Peti-tioner.Isimply cannot agree with-indeed, Icannot understand-my colleagues' willingness toaccept this sort of violent and destructive conducton the part of the Petitioner during the criticalperiod leading up to the election, and their willing-ness tofind that it did not interfere with the condi-tions necessary for a fair election. AVISRENT-A-CARSYSTEM585In overruling the Employer's objections in thisregard, my colleagues find that the Petitioner's mis-conduct did not interfere with employees' freechoice in the election because there were "veryfew incidents of misconduct ... [which were]rel-ativelymild,were not directed at the shuttlers, andwere limited for the most part to the first week ofthe strike." (Emphasis added.) I do not agree thatthe Petitioner's blocking gasoline delivery trucks,threateningto blowone of them up, and waving afiery torch at another are "relatively mild." I alsodo not agree that the Petitioner's slashing, punctur-ing, and deflating the tires on two shuttlers' carsand scratching or denting one of them was "not di-rected at the shuttlers." Nor, finally, do I agreethat the Petitioner's scattering and placing roofingnails onthe Employer's driveway and rear lot onthe day of the election and the 2 days beforehandwas "limited for the most part to the first week ofthe strike" (i.e., a month before the election).sMy colleagues also rely on the absence of directevidence that any of the shuttlers had actually wit-nessed any of these incidents of Petitioner miscon-duct.Also,my colleagues apparently rely on thehearing officer's findings that "no shuttler testifiedthat the incidents that transpired during the strikeaffectedhiswillingnessto vote" and that "therewas no record evidence that the employees consid-ered [these incidents] or cared."4 Thus, my col-leagues rely on an absence of a showing ofactualcoercion or intimidation of unit employees. How-ever, it is well established that the subjective reac-tions of employees are irrelevant to the question ofwhether there was objectionable conduct;5 the cor-rect standard is an objective test: whether the al-leged objectionable conduct hasa reasonable tend-encyto interfere with the employees' freedom ofchoice in the election.6Finally,my colleagues find no basis for inferringthat the Petitioner's picket line misconduct becameknown to "a substantial number" of shuttlers. Notsurprisingly, I disagree in this respect also.First,as the hearing officer herself notes, theshuttlerswho testified stated that they had heard'1especially disagreewith mycolleagues'characterization of thislatterconduct,whichcaused a more than eightfold increase in tiredamage, as merely "some nail scattering " I notefurther thatflat tires-75 of them as the majoritystates-were an item peculiarly calculated tocome to theattention of shuttlers whose duties consistedof ferrying theEmployer's vehicles'Specificallywithregardto theroofing nails, the hearingofficerfound that"a number ofpeople observed the nailsbut there was noevidence presented that the presenceof thenails frightened the potentialvoters "SSeeEmersonElectricCo, 247 NLRB 1365, 1370 (1980), enfd 649F 2d 589 (8th Cir 1981),Wayne Metal Co ,246 NLRB 392 (1979) SeealsoManark Boat Co.,276 NLRB 1143 fn 2 (1985)6SeeWeyerhaeuser Co,247NLRB 978 (1980),Baba'sPlace,268NLRB 868 (1984) (objective test)about the gasoline truck incident. Second,as seenin footnote 4 above, the scattered roofing nailswere a matter of common knowledge and liable tobe of concern to shuttlers during the course oftheir driving duties. Third, it is safe to assume thatat the very least the two employees whose carswere damaged by the Petitioner's pickets hadknowledge of those incidents.Moreover, it isequally safe to infer that they informed other em-ployees of the damage done to their cars. Thus,direct evidence from the record itself establishesthat numerous employees had actual knowledge ofthe Petitioner's picket line misconduct-some ofwhich was aimed specifically at the shuttlers them-selves, and some of which was targeted more gen-erally at anyone perceived by the Petitioner to beworking with or for the Employer during the Peti-tioner's strike.Beyond this evidence of actualknowledge of the Petitioner's picket linemiscon-duct, I believe it is reasonable to infer that unionmisconduct of this type during the critical preelec-tion period would become known to unit employ-ees,7 particularly because much of it occurred inbroad daylight at the Employer's premises. Themajority's strenuous effort to explain away theeffect of this "broad daylight" violence on theground that only 14 shuttlers ever crossed thepicket line will not wash.My colleagues' use of the term "relatively mild"to describe the violent behavior exhibited in thisrecord raises serious legal and policy consider-ations.Presumably, violence does not become so-ciallyor legally permissible simply because itoccurs in a labor context. I had thoughtthis Boardhadmade this proposition clear inClear PineMouldings,268 NLRB 1044 (1984).There is no doubt that the courts have conveyedthismessage, not only about violence, but aboutcoercivelanguage.SeeAssociated Groceries of NewEngland v. NLRB,562 F.2d 1333 (1st Cir. 1977);NLRB x W. C. McQuaide, Inc.,552 F.2d 519 (3dCir. 1977); andOperating Engineers Local 542 v.NLRB,328 F.2d 850 (3d Cir. 1964), cert. denied379 U.S. 826 (1964). This Agency is charged byCongresswith policy-making functions both inunfair labor practice and representation areas, func-tions explicitly recognized by the United States Su-preme Court. SeeNLRB v. City Disposal Systems,465 U.S. 822 (1984), andNLRB v. Action Automo-tive,105 S.Ct. 984 (1985). If violence is to be pre-ventedanddiscouraged,thispolicy-making°See,e.g, Broadway Hospital,244 NLRB 341, 346 (1979) ("Nor was itnecessary in every instance that employees witnessed these acts of vio-lence or intimidation,because they took place during the Union's strikeagainst the hospital and under circumstances wherein the employeesmight reasonably be expected to become aware ofthe incidents ") 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDAgency must set norms.These norms must encom-pass a policy that creates costs for violators. WhileI do not believe that this Agency acting alone caneliminate violence in labor affairs,"Such conduct,however,does not go unregulated by society .. .it isnot for theBoard to set less stringent standardsbut to observe those already in existence."NLRBv.A.Duie Pyle, Inc.,730 F.2d 119, 124 (3d Cir.1984).My colleagues,by their decision in this case,establish no norms.Indeed,as indicated,they re-treat from ones previously established.There can be no doubt that had this Employer,in another procedural context,engaged in similarmisconduct,my colleagues would undoubtedlyhave stood ready to impose a bargaining orderrather than permitting an election won by the Em-ployer to stand. Violence is not even necessary.Verbal conduct and nonviolent behavior will sus-tain a bargaining remedy.Quality Aluminum Prod-ucts,278 NLRB 338 (1986).This double standard,which imposes a remedy for verbal or nonviolentbehavior of one side, while tolerating explicit vio-lence by the other, has more than anything elsecontributed to the view that the Board is simplyunfair. I subscribed to the decision inQuality Alu-minum.I cannot subscribe to a contrary holding inthiscase.This case andQuality Aluminumaremirror images of one another save only in the criti-cal facts that the Petitioner here engaged in vio-lencewhile the respondent inQuality Aluminumemployed verbal or nonviolent methods.An employer's economic power to affect em-ployees' livelihood lends weight to its words indealing with those employees. SeeNLRB v GisselPacking Co.,395 U.S. 575 (1969). This Board hasfrequently taken account of that fact. It ought alsoto take account of the correlative fact that vio-lence, employed even by a party who lacks imme-diate power to affect employees' livelihood, lendsweight to the known wishes of that party.In light of the above considerations, I find thatthe Petitioner's picket line misconduct had a rea-sonable tendency-indeed, in this case, almost aself-evident tendency-to interfere with the em-ployees' free choice in the election. Accordingly, Iwould set the election aside.